DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 16/365,371 that the Applicant filed on March 26, 2019 and presented 20 claims.  After the restriction requirement in the Office Action of February 22, 2021, Applicant has withdrawn claims 1-6 and 14-20.  Claims 7-13 remain open for examination in the application.

Election/Restrictions
Claims 1-6 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as each being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 7-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vandervort (US 2015/0040237, “Vandervort”) in view of Kurian et al. (US 2017/0147828, “Kurian”).
Regarding Claim 7
Vandervort discloses
A computer-implemented method (abstract, Fig. 1) for dynamically redacting confidential information…1 (¶ [0022], “It will also be appreciated that the process of redacting portions of the original document 114 using text substitution data 124 can take place [dynamically] in a fully interactive fashion, in real-time or substantially real-time as the user enters the original document 114 for privacy protection purposes;” and ¶ [0019], “That data [as information] can likewise include any other type of data which can be of a sensitive, private, hidden, or confidential nature, including, for example, financial information, tax information, and/or other types or classes of data.”), 
the method comprising: 
2 …; 
identifying tokens within the communication (Fig. 3, ¶ [0027], “In 312, the privacy engine 120 can scan or test the input stream of the original document 114 against the token that is identif[ied] at step 312 as part of the redaction process); 
comparing the identified tokens to classified tokens in a classified token database (Fig. 3, ¶ [0027], “In 312, the privacy engine 120 can scan or test [and therefore compar[e]] the input stream [that yields identified tokens] of the original document 114 against the privacy database 122, to determine whether the original document 114 matches the word, phrase, sentence, bi-gram, n-gram, format, type, metadata, content and/or other signature of potentially sensitive data known to the privacy database 122 [that acts as a classified token database],” i.e., the different types of data comprising the “input stream” suggests different classes to form a classified token database; see also Kurian ¶ [0023] where the different types of “electronic data” includes “text document[s],” “image file[s],” and “picture file[s],” which further leads to different classes of data and classified tokens that are subject to analysis via the classified token database) and 
determining whether any of the identified tokens match classified tokens in the classified token database (Fig. 3, ¶ [0028], “In 314, if any one or more fields or other data objects in the original document 114 [is determin[ed] to] match[] an entry or entries in the privacy database 122…”); 
in response to finding at least one identified token that matches a classified token in the classified token database (Fig. 3, ¶¶ [0027]-[0028]), 
selecting a portion of the communication corresponding to the at least one identified token to redact (¶ [0020], “When a match to a piece [or a portion] of potentially sensitive data [within the communication] is determined by the privacy engine 120, the privacy engine 120 can respond by accessing, retrieving, and/or otherwise invoking the set of privacy controls 112. The privacy controls 112 can provide the user with prompts or options to identify various types of sensitive data [as an identified token], and apply protection to that data.”); and 
outputting an indication of the selected portion of the communication (of Kurian) to enable redaction of the selected portion (generally ¶¶ [0020]-[0024]; ¶ [0020], “For instance, the privacy controls 112 can provide the user with an option [within an indication] to generating text substitution data 124 to substitute, redact, mask, and/or otherwise protect the detected data field. When chosen or accepted, the text substitution data 124 can be transmitted to the browser 106, text editor 108, and/or other application;” ¶ [0023],  “In implementations, it may be noted that the privacy engine 120 can optionally incorporate a suggestion feature, by which a user who appears to begin entering private data of a recognized format or type can be presented with prompts or suggestions for the remaining characters or fields of that data, such as “abc-de-fghi” for social security entries, or others;” and ¶ [0024], “In further aspects, it may also be noted that the privacy controls 112 can include selections for the user to un-mask or otherwise remove the redaction of data or fields which have been selected or identified as sensitive data.”).
Vandervort doesn’t disclose
1 … from communications,
	2 receiving a communication;
Kurian, however, discloses
1 … from communications (¶ [0029], “In doing so, the business organization may ensure proper handling of sensitive information in documents in communications between employees and third parties or even between employees within the business organization,” i.e., the document as disclosed by Vandervort is being sent as a “communication”),
	2 receiving a communication (“Unlike other current computing systems designed to manage the flow of information, the reversible data redaction and/or tokenization computing system 110 may allow a business organization to proactively manage the amount of non-public information accidentally communicated by the business organization by monitoring any or all communications and applying one or more filters to catch [and thus receive[d]] and or modify the non-public information before the communication has been sent rather than monitoring data only upon the identification of a data leakage event,” i.e., the communication “caught” by the “filter” is receiv[ed] );
	Regarding the combination of Vandervort and Kurian, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the redaction system of Vandervort to have included the communication feature of Kurian. One of ordinary skill in the art would have been motivated to incorporate the communication feature of Kurian because Kurian discusses 


Regarding Claim 8
Vandervort in view of Kurian (“Vandervort-Kurian”) discloses the computer-implemented method of claim 7, and Vandervort further discloses 
comprising sending the indication of the selected portion (¶¶ [0020]-[0024]) to a remote user device (Fig. 1, ¶¶ [0012], [0020],  i.e., the “client 102” or “browser 106” are “remote” from the “privacy engine 120” and “privacy database 122”)  to enable the user device to redact the selected portion (¶ [0020], “For instance, the privacy controls 112 can provide the user with an option to generating text substitution data 124 to substitute, redact, mask, and/or otherwise protect the detected data field.”).
Regarding Claim 10
Vandervort-Kurian discloses the computer-implemented method of claim 7, and Vandervort further discloses 
wherein at least some information in the classified token database is indicative of a non-privileged recipient (¶¶ [0012]-[0013], “In some cases, the rules repository database 142 [and within the classified token database] may include computer executable instructions for implementing one or more business rules for enforcing non-privileged recipient] in a different business unit of the same business organization, which in turn, may be different than the permissions granted to an individual external to the business organization.”).
Regarding Claim 12
Vandervort-Kurian discloses the computer-implemented method of claim 7, and Vandervort further discloses
wherein at least some of the classified tokens in the classified token database are indicative of information which is not publicly available (¶ [0019], “During the interactive scanning of the original document 114, the privacy engine 120 can access a privacy database 122 to match or correlate the data being entered to information in a privacy database 122, which may include predetermined data types, objects, formats, fields, and/or other structures that correspond to potentially sensitive data [that is not publicly available”).  
Regarding Claim 13
Vandervort-Kurian discloses the computer-implemented method of claim 7, and Vandervort further discloses 
wherein selecting the portion of the communication (of Kurian) corresponding to the at least one identified classified token for redaction (¶¶ [0020]-[0240]) includes selecting a portion from the group consisting of: 
a full sentence containing the at least one identified classified token (¶ [0022], “The detection and protection operations are also carried out in a differential fashion, in that only newly entered data is processed, and words, phrases, and sentences [, any of which can act as a portion,] which have already been processed are not analyzed again. Once marked as sensitive or requiring protection, a word, phrase, or sentence can automatically be processed the same way throughout the document.”), 
a full paragraph containing the at least one identified classified token, 
an entire attachment containing the at least one identified classified token, and 
the entire communication containing the at least one identified classified token.
Regarding the combination of Vandervort and Kurian, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 13.
B.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vandervort in view of Kurian, and further in view of Agrawal et al. (US 8,561,127, “Agrawal”).
Regarding Claim 9
Vandervort-Kurian discloses the computer-implemented method of claim 7, and Vandervort further discloses 
1… of the selected portion (¶¶ [0020]-[0024]).  
Vandervort-Kurian doesn’t disclose
	1 comprising sending a recommendation to send the communication using a particular communication medium with the indication…
Agrawal, however, discloses
1 comprising sending a recommendation to send the communication (of Kurian) using a particular communication medium with the indication… (Col. 10:11-46, “Once determined, one or more policies may be applied to secure, protect, or handle the information so as to ensure the information is not sent in an unsecure manner to its intended recipient (506). Policies may include sending the information over a secure transport layer (e.g., SSL, and others), encrypting the information at a data (i.e., message) level (e.g., encrypted FDF, XML, and others), or warning the user and offering an option to abort the data operation (e.g., sending the message or information),” i.e., the communication medium of Agrawal comprises the application that includes a means for “encrypting the information,” thus making the application a secure communication medium)
	Regarding the combination of Vandervort and Kurian, the rationale to combine is the same as provided for claim 7 due to the overlapping subject matter between claims 7 and 9.
	Regarding the combination of Vandervort-Kurian and Agrawal, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the redaction system of Vandervort-Kurian to have included the communication-medium option of Agrawal. One of ordinary skill in the art would have been motivated to incorporate the communication-medium option of Agrawal because Agrawal discusses the problem of “[w]eb browsers and other applications provide warnings of sending any information over an unsecure channel, layer, or to an untrusted domain, but do not provide the user with options beyond either sending or aborting the message or transaction,” see Agrawal Col. 1:40-44, and 
Regarding Claim 11
Vandervort-Kurian discloses the computer-implemented method of claim 7, and Vandervort further discloses 
wherein at least some information in the classified token database is…1 (Fig. 3, ¶¶ [0027]-[0028])
Agrawal further discloses
1 …indicative of a communication medium which is not secure (Col. 10:11-64, “For example, for information with a “high” or highly sensitive nature, if the intended recipient's server is a trusted (i.e., authenticated, authorized user of public/private key for encrypting data, and others) domain or if the associated data of the information is secure, then the information is sent.”).
Regarding the combination of Vandervort-Kurian and Agrawal, the rationale to combine is the same as provided for claim 9 due to the overlapping subject matter between claims 9 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 9:00-5:00 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491